The Prudential Insurance Company of AmericaThomas C. Castano Vice President and Corporate Counsel Law Department The Prudential Insurance Company of America 213 Washington Street Newark, NJ 07102-2992 (973) 802-2687 fax: (973) 802-9560 March 11, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Prudential Variable Contract Account GI-2 (File No. 811-07545) Dear Commissioners: On behalf of The Prudential Insurance Company of America and the Prudential Variable Contract Account (the “Account”), we hereby submit, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the “Act”), that the Account’s annual report for the period ending December 31, 2010 has been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following annual reports for the underlying funds: 1. Filer/Entity: AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Registration No.: 811-07452 CIK No.: 0000896435 Accession No.:0000950123-11-018617 Date of Filing:02/25/11 2. Filer/Entity: AllianceBernstein Variable Products Series Fund Registration No.: 811-05398 CIK No.: 0000825316 Accession No.: 0001193125-11-044565 Date of Filing: 02/24/11 3. Filer/Entity: American Century Variable Portfolios, Inc. Registration No.:811-05188 CIK No.: 0000814680 Accession No.:0001437749-11-001014 Date of Filing:02/23/11 4. Filer/Entity: Advanced Series Trust ("AST") Registration No.:811-05186 CIK No.: 0000814679 Accession No.:0001193125-11-055082 Date of Filing: 03/03/11 5. Filer/Entity: The Dreyfus Corporation Registration No.:811-00523 CIK No.: 0000030146 Accession No.:0000030146-11-000003 Date of Filing:03/01/11 6. Filer/Entity: DWS Variable Series Registration No.:811-05002 CIK No.: 00000810573 Accession No.:0000088053-11-000276 Date of Filing:02/24/11 7. Filer/Entity:Fidelity Variable Insurance Products Fund V Registration No.: 811-05361 CIK No.: 0000823535 Accession No.:0000035348-11-000008 Date of Filing:02/25/11 8. Filer/Entity: Franklin Templeton Variable Insurance Products Trust Registration No.:811-05583 CIK No.: 0000837274 Accession No.:001193125-11-054511 Date of Filing: 03/03/11 9. Filer/Entity: Janus Aspen Series Registration No.:811-07736 CIK No.: 0000906185 Accession No.:000095123-11-019115 Date of Filing: 02/28/11 10. Filer/Entity: JPMorgan Insurance Trust Registration No.:811-07874 CIK No.: 0000909221 Accession No.:0001193125-11-057436 Date of Filing:03/07/11 11. Filer/Entity: Lazard Retirement Series Registration No.: 811-08071 CIK No.: 0001033669 Accession No.: 0000930413-11-001265 Date of Filing: 02/25/11 12. Filer/Entity: MFS Variable Insurance Trust Registration No.:811-08326 CIK No.: 0000918571 Accession No.:0001193125-11-053008 Date of Filing:03/02/11 13. Filer/Entity: Neuberger Berman Advisers Management Trust ("AMT") Registration No.:811-04255 CIK No.: 0000736913 Accession No.: 000894579-11-000117 Date of Filing:03/02/11 14. Filer/Entity: PIMCO Variable Insurance Trust Registration No.: 811-08399 CIK No.: 0001047304 Accession No.: 001193125-11-053891 Date of Filing: 03/03/11 15. Filer/Entity: Royce Capital Fund Registration No.: 811-07537 CIK No.: 0001006387 Accession No.: 0000949377-11-000024 Date of Filing: 02/28/11 16. Filer/Entity: T. Rowe Price Equity Series Registration No.: 811-07143 CIK No.: 0000918294 Accession No.:0000918294-11-000009 0000918294-11-000010 0000918294-11-000013 0000918294-11-000014 Date of Filing:02/18/11 & 2/22/11 17.Filer/Entity: T. Rowe Price International Series, Inc. Registration No.:811-07145 CIK No.:0000918292 Accession No.:0000918292-11-000003 Date of Filing:02/22/11 18.Filer/Entity: The Variable Insurance Products Fund II. Registration No.: 811-05511 CIK No.: 0000831016 Accession No.:000035348-11-000007 Date of Filing:02/25/11 19. Filer/Entity: The Prudential Series Fund, Inc. Registration No.: 811-03623 CIK No.: 0000711175 Accession No.:001193125-11-054822 Date of Filing:03/03/11 If you have any questions regarding this filing, please contact me at (973) 802-4708. Sincerely, /s/ Thomas C. Castano VIA EDGAR
